     Case 2:20-cv-00494 Document 53 Filed 10/21/20 Page 1 of 10 PageID #: 48




                   IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                               CHARLESTON DIVISION


CHRISTOPHER TYLER

                Petitioner

v.                                               Civil Action No. 2:20-cv-00494
                                                 (Criminal No. 2:19-cr-00082)
UNITED STATES OF AMERICA

                Respondent


                    SWORN AFFIDAVIT OF DEFENSE COUNSEL

          I, Lorena E. Litten, Assistant Federal Public Defender, do hereby affirm to the

truth of the following matters pertaining to my previous representation of the

Petitioner, Christopher Tyler, and submit this affidavit in response to this Court’s

September 21, 2020 Order pertaining to Mr. Tyler’s allegations of ineffective

assistance of counsel. 1

     I.      Summary of Case

          Christopher Tyler was charged by complaint on January 2, 2019, with

distribution of a controlled substance in violation of 21 U.S.C. § 841(a)(1), after he

allegedly distributed a controlled substance to a confidential informant. Dkt. No. 1.

Soon after counsel was appointed, the United States made it clear that there was

more to this case than this original charge. AUSA Monica Coleman informed me over



1All references made to the CM-ECF docket are for filings made in the original criminal case
(2:19-cr-00082).
   Case 2:20-cv-00494 Document 53 Filed 10/21/20 Page 2 of 10 PageID #: 49




the phone, prior to the detention hearing held in this matter, that she had

“substantial” evidence linking Mr. Tyler to an overdose death.

      I subsequently learned, through informal discovery, that Mr. Tyler had

allegedly distributed a controlled substance to V.D. on the night of August 29, 2018,

the night before V.D. was found deceased in bed. There were text messages between

Mr. Tyler and V.D. which implicated Mr. Tyler as having distributed a controlled

substance to V.D. on the night of August 29. On August 29, 2018, V.D. sent Mr. Tyler

a message indicating possession of "some monies," and he responded that he had some

"dopeski." V.D. indicated the intent to call him in an hour or so, and to appear at Mr.

Tyler’s residence at nine. V.D. later sent a text confirming arrival at Mr. Tyler’s

residence. The two continued to communicate via text message throughout the night,

until approximately 1:33 a.m. Previously, on August 27, the two had discussed V.D.

purchasing “boy” from Mr. Tyler; “boy” being a slang term for heroin. Mr. Tyler had

also warned V.D. to “take baby steps with that” because the heroin was “really good.”

Testing performed on V.D.’s blood indicated the presence of fentanyl, acetyl fentanyl,

and mitragynine in V.D.’s system.

      After reviewing the discovery with Mr. Tyler, I engaged in lengthy plea

negotiations with AUSA Monica Coleman on Mr. Tyler’s behalf. The United States

originally proposed offering a plea agreement which would include Mr. Tyler pleading

guilty to an information charging him with distributing a quantity of fentanyl to V.D.

on August 29, 2018, in violation of 21 U.S.C. § 841(a)(1), and agreeing to offense level

38 under USSG §2D1.1(a)(2). §2D1.1(a)(2) states that offense level 38 applies



                                           2
   Case 2:20-cv-00494 Document 53 Filed 10/21/20 Page 3 of 10 PageID #: 50




             if the defendant is convicted under 21 U.S.C. § 841(b)(1)(A),
             (b)(1)(B), or (b)(1)(C), or 21 U.S.C. § 960(b)(1), (b)(2), or
             (b)(3), and the offense of conviction establishes that death
             or serious bodily injury resulted from the use of the
             substance.

I maintained, based on my research, that §2D1.1(a)(2) would not apply because that

enhancement only applies if the death is established by the offense of conviction. See

United States v. Lawler, 818 F.3d 281 (7th Cir. 2016). Mr. Tyler’s plea to distribution

would only establish that he distributed fentanyl to V.D. – not that this distribution

resulted in V.D.’s death.

      This proposal was not made as a formal plea offer. After our discussions

regarding the appropriate offense level, on February 20, 2019, AUSA Coleman offered

a plea agreement which included a plea to the same offense, but with a guideline

agreement to a base offense level of 24 (based on the total weight of drugs), a 2-point

enhancement for possession of a firearm, and a 12-point enhancement pursuant to

USSG §5K2.1 (death occurring during an offense). See unexecuted plea agreement,

dated February 20, 2019, attached as Exhibit A. After receiving that written offer, I

indicated to AUSA Coleman that I did not believe this plea agreement was fair in

that Mr. Tyler would be subjected to the same offense level (38) as if he had been

convicted of distribution resulting in death. I met with Mr. Tyler and discussed this

with him, and he ultimately rejected the February 20, 2019 plea agreement. See

letter dated February 22, 2019, attached as Exhibit B.

      The last and final plea offer made by the United States was one which agreed

to an offense level of 24, plus an enhancement for possession of a firearm, with a



                                          3
   Case 2:20-cv-00494 Document 53 Filed 10/21/20 Page 4 of 10 PageID #: 51




reservation of the rights of both parties to argue their respective positions with regard

to an upward departure under §5K2.1. Dkt. No. 26. Mr. Tyler agreed to this plea

offer and signed the agreement on March 21, 2019. Id. On April 3, 2019, pursuant

to that plea agreement, he entered a plea of guilty to an information charging him

with distributing a quantity of fentanyl and acetyl fentanyl to V.D. Dkt. No. 27.

      Sometime following Mr. Tyler’s guilty plea, I received from the United States

a report authored by Dr. Stacey Hail, with a written opinion regarding what caused

the death of V.D. The conclusion of that report was that Dr. Hail could not state that

the fentanyl and acetyl fentanyl, which Mr. Tyler admitted to distributing to V.D.,

was a “but for” cause of V.D.’s death, due to the presence of mitragynine. However,

Dr. Hail was of the opinion that the fentanyl and acetyl fentanyl was the most likely

cause of V.D.’s death.

      Mr. Tyler’s presentence report (“PSR”) included a statement that “[p]ursuant

to U.S.S.G. §5K2.1, if death resulted, the court may increase the sentence above the

authorized guideline range.” The United States lodged an objection to the PSR noting

that it was the position of the United States that the enhancement should apply and

that Mr. Tyler should be sentenced above the guideline range. The United States

specifically requested that Mr. Tyler be sentenced within the guideline range for

offense level 38. In the Sentencing Memorandum that I filed, I specifically addressed

the United States’ request for an upward departure and objected to the same, arguing

that 1) offense level 38 was clearly inappropriate because V.D.’s death was not

established by the offense of conviction, 2) the government’s own expert could not



                                           4
   Case 2:20-cv-00494 Document 53 Filed 10/21/20 Page 5 of 10 PageID #: 52




conclude that the drugs Mr. Tyler distributed to V.D. were a “but for” cause of VD.’s

death, and 3) an upward departure was inappropriate when considering the factors

outlined in §5K2.1. Dkt. No. 32.

         The sentencing hearing of this matter was nearly three hours long. The main

reason for this extended period of time was the testimony of Dr. Hail regarding her

findings with respect to the cause of V.D.’s death. She testified consistent with her

report that she could not find that the fentanyl and acetyl fentanyl Mr. Tyler sold

V.D. was the cause of V.D.’s death, due to the presence of mitragynine. Despite that,

she believed the fentanyl and acetyl fentanyl was the most likely cause of V.D.’s

death.

         Although offense level 38 (pursuant to USSG §2D1.1 (a)(2)) did not apply in

this case, the United States still sought for Mr. Tyler to be sentenced at that guideline

range, which would have been 235 to 294 months (but would have been capped at 240

months due to the statutory maximum of twenty years), or 168 to 210 months with

credit for acceptance of responsibility (total offense level 35). Consistent with my

sentencing memorandum, I argued that this would be wholly inappropriate as it

would be applying the same offense level Mr. Tyler would be subjected to if he were

convicted of causing V.D.’s death, which he was not. I argued that any upward

departure would not be appropriate in this case, due to the factors outlined in §5K2.1,

as well as Mr. Tyler’s background and personal characteristics, such as his

upbringing, early exposure to drug distribution, and his substance abuse addiction.




                                           5
   Case 2:20-cv-00494 Document 53 Filed 10/21/20 Page 6 of 10 PageID #: 53




         In the end, Mr. Tyler was sentenced to 135 months, after Judge Faber applied

an eight-level upward departure to offense level 31, due to the death of V.D.

   II.      Mr. Tyler’s Specific Grounds

            Ground No. 1: Counsel was egregiously ineffective for failing to file the
            Notice of Appeal requested by the Petitioner.

         Mr. Tyler alleges that counsel “refused” to file a Notice of Appeal of the

Judgment entered on September 10, 2019. This allegation is not true. Following the

disposition in this case, Mr. Tyler contacted me via telephone and notified me that he

was interested in filing an appeal. I subsequently visited Mr. Tyler in person at South

Central Regional Jail on September 12, 2019 to discuss the potential risks associated

with filing an appeal.

         First, Mr. Tyler’s plea agreement contained an appeal waiver which would bar

him from appealing any sentence he received so long as that sentence was below the

statutory maximum sentence. Dkt. No. 26 at ¶ 11. As Mr. Tyler was sentenced to

135 months, well below the statutory maximum sentence, he had waived any right to

appeal that particular sentence; therefore, any appeal would have most likely been

dismissed before ever reaching the merits.

         Second, I advised Mr. Tyler that I did not believe any grounds existed upon

which to successfully appeal his conviction, because I believed that Judge Faber had

complete authority, pursuant to § 5K2.1, to depart upward from the guideline range

based on the death of V.D. The only argument would have been that the sentence

was substantively unreasonable, which I did not feel had any real chance of success.




                                           6
   Case 2:20-cv-00494 Document 53 Filed 10/21/20 Page 7 of 10 PageID #: 54




      Third, and most importantly, I discussed with Mr. Tyler my fear that, should

he file an appeal, the United States might deem that as a violation of the plea

agreement and seek to withdraw from it. It was my fear that the United States would

then be able to charge Mr. Tyler with distribution resulting in death, which carries a

mandatory minimum sentence of twenty years. 21 U.S.C. § 841(b)(1)(C). The Fourth

Circuit indicated in the case United States v. Poindexter that, when a defendant files

an appeal despite agreeing to an appeal waiver in his plea agreement, one of the

remedies available to the United States is to seek to withdraw from the plea

agreement, due to the defendant breaching the plea agreement by filing the appeal.

492 F.3d 263, 271 (4th Cir. 2007). The Third Circuit has found a defendant to have

breached a plea agreement by filing an appeal when his plea agreement contained an

appeal waiver provision. United States v. Erwin, 765 F.3d 219 (3d Cir. 2014). Whether

the United States would attempt to take such an action was unknown, but the United

States had been aggressive in its prosecution of the case, there was little to be gained

by filing an appeal, and the potential ramifications for Mr. Tyler’s sentencing

exposure were significant.

      After discussing all of these things, Mr. Tyler agreed with me that it would not

be wise to file an appeal, and indicated that he no longer wished for me to file it. I

followed up this meeting with a letter to Mr. Tyler confirming the content of this

conversation. See letter to Mr. Tyler, dated September 23, 2019, attached as Exhibit

C. Contrary to Mr. Tyler’s assertion, at no point did I simply refuse to file a Notice of

Appeal on his behalf. Rather, I gave my best advice to Mr. Tyler, based on my legal



                                           7
   Case 2:20-cv-00494 Document 53 Filed 10/21/20 Page 8 of 10 PageID #: 55




training and experience, as well as my reading of Poindexter. After considering my

advice, Mr. Tyler made his own decision not to move forward with an appeal.

          Ground No. 2: Counsel was egregiously ineffective for failing to object to
          the enhancement for relevant conduct.

      Here Mr. Tyler alleges that counsel failed to object to the court imposing an

enhancement under 21 U.S.C. § 841(b)(1)(C). In doing so, Mr. Tyler has mistakenly

conflated the enhanced sentencing provisions under 21 U.S.C. § 841(b)(1)(C) for

distribution resulting in death with the provision in the United States Sentencing

Guidelines allowing for an upward departure when a death occurs pursuant to

§5K2.1. Mr. Tyler’s sentence was not enhanced under 21 U.S.C. § 841(b)(1)(C).

Indeed, in that respect, Mr. Tyler is correct – in order for Mr. Tyler to be subjected to

an enhanced penalty under § 841(b)(1)(C), there would have to have been a finding

that the drugs distributed by Mr. Tyler were a “but for” cause of V.D.’s death.

Moreover, this fact would have to have been found by a jury at trial, or admitted by

Mr. Tyler as part of a plea to § 841(b)(1)(C). This, of course, did not happen. Mr.

Tyler was not convicted of distribution resulting in death, and therefore was not

subjected to the enhanced penalty (twenty years to life in prison). Rather, Judge

Faber departed upward pursuant to U.S.S.G. §5K2.1 from his original guideline

range of 57 to 71 months and imposed a sentence of 135 months.

      Throughout plea negotiations, it became apparent that the Government and I

had conflicting opinions regarding the application of U.S.S.G. §2D1.1(a)(2). Absent

any on-point case law from the Fourth Circuit, I expanded my research to include

cases from other circuits. The case which was most on point regarding this issue was

                                           8
   Case 2:20-cv-00494 Document 53 Filed 10/21/20 Page 9 of 10 PageID #: 56




United States v. Lawler, which held that “[w]e join the Third, Fifth, and Sixth Circuits

in holding that § 2D1.1(a)(2) applies only when a resulting death . . . was an element

of the crime of conviction, proven beyond a reasonable doubt or admitted by the

defendant.” 818 F.3d 281, 285 (7th Cir. 2016).

      However, that very case also explicitly stated that “[n]othing we say today

prevents a sentencing court, when determining a defendant’s ultimate sentence, from

considering the fact that death resulted.” Id.    I also considered the following – 18

U.S.C. § 3553(a)(1) directs courts to consider ‘the nature and circumstances of the

offense’; 18 U.S.C. § 3553(a)(5) directs courts to consider the Sentencing Commission’s

policy statements; and the policy statement of U.S.S.G. § 5K2.1 which advises that

‘[i]f death resulted, the court may increase the sentence above the authorized

guideline range’).” After considering these facts, I concluded that Judge Faber had

the authority to impose an enhancement based on §5K2.1.

      Nevertheless, as discussed above, I argued there was insufficient evidence to

justify an upward departure, both in the sentencing memorandum that I filed on Mr.

Tyler’s behalf, as well as at the sentencing hearing.       I argued that an upward

departure was inappropriate when considering the factors outlined in §5K2.1 in

conjunction with Mr. Tyler’s personal characteristics and background. I also argued

that, even if the court was inclined to impose an upward departure, the court should

decline to impose a sentence within the range the United States was asking for – 235

to 240 months (offense level 38, with a maximum penalty of twenty years under

statute), or 168 to 210 months with credit for acceptance of responsibility (offense



                                           9
   Case 2:20-cv-00494 Document 53 Filed 10/21/20 Page 10 of 10 PageID #: 57




level 35). This would be the sentencing range which would apply to Mr. Tyler if he

were found guilty beyond a reasonable doubt of distribution resulting in death, which

he was not. Therefore, I contended that it would have been wholly inappropriate for

the court to sentence Mr. Tyler at this offense level.

   III.   Conclusion

      Having addressed the issues raised by Movant in his Motion under 28 U.S.C.

§ 2255, Undersigned Counsel concludes her affidavit.

      Respectfully submitted this the 21st day of October, 2020.


                                               ___________________________________
                                               Lorena E. Litten, Bar No. 12226
                                               Assistant Federal Public Defender
                                               300 Virginia Street, East, Room 3400
                                               Charleston, WV 25301
                                               Telephone: (304) 347-3350
                                               Facsimile: (304) 347-3356
                                               E-mail: lorena_litten@fd.org




                                          10
